Citation Nr: 1627745	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-05 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran had active service from November 1965 to January 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned the same an initial 30 percent rating, effective December 31, 2008.  By a January 2014 rating decision of a Decision Review Officer (DRO), the initial rating was increased to 50 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his March 2012 Substantive Appeal, elected to be heard by the Board at the RO.  To date, the Veteran has not been scheduled for such and it does not appear that he rescinded his hearing election.  A claimant has a right to a hearing on appeal, including requests for a hearing conducted by a member of the Board.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704 (2015).  Thus, on remand, the AOJ must schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


